

EXHIBIT 10.17
 
ADOBE SYSTEMS INCORPORATED
2005 EQUITY INCENTIVE ASSUMPTION PLAN
(amended and restated as of April 11, 2013)
1.ESTABLISHMENT, PURPOSE AND TERM OF PLAN.


1.1    Establishment. Adobe Systems Incorporated, a Delaware corporation,
established the Adobe Systems Incorporated 2005 Equity Incentive Assumption Plan
(the “Plan”) effective as of December 3, 2005 (the “Effective Date”) , as
amended and restated effective as of November 16, 2009 (the “Restatement Date”),
and March 1, 2010, and hereby amends and restates the Plan effective as of
April 11, 2013.


1.2    Background and Purpose. The Plan was established in connection with the
acquisition by the Company of Macromedia, Inc. and is amended and restated in
connection with the acquisition by the Company of Omniture, Inc. The Plan is
intended to comply with Rule 5635(c)(3) of the Nasdaq Qualitative Listing
Requirements. The purpose of the Plan is to advance the interests of the
Participating Company Group and its stockholders by providing an incentive to
attract, retain and reward persons performing services for the Participating
Company Group and by motivating such persons to contribute to the growth and
profitability of the Participating Company Group. The Plan seeks to achieve this
purpose by providing for Awards in the form of Options, Restricted Stock Units,
Stock Appreciation Rights, Stock Purchase Rights, Stock Bonuses, Performance
Shares and Performance Units. Outstanding Awards shall continue to be governed
by and administered under the terms of the Macromedia Plans or Omniture Plans
pursuant to which they originally were granted. Awards granted on or after the
Effective Date, other than Outstanding Awards, shall be subject to the terms of
this Plan.


1.3    Term of Plan. The Plan shall continue in effect until the earlier of its
termination by the Board or the date on which all of the shares of Stock
available for issuance under the Plan have been issued and all restrictions on
such shares under the terms of the Plan and the agreements evidencing Awards
granted under the Plan have lapsed; provided, however, that no Awards may be
made from Reserve A after August 1, 2009, no Awards may be made from Reserve B
after November 10, 2014, no Awards may be made from Reserve C after March 23,
2016, no Awards may be made from Reserve D after June 30, 2015 and no Awards may
be made from Reserve E after July 14, 2014.


2.DEFINITIONS AND CONSTRUCTION.


2.1    Definitions. Whenever used herein, the following terms shall have their
respective meanings set forth below:


(a)“Affiliate” means (i) an entity, other than a Parent Corporation, that
directly, or indirectly through one or more intermediary entities, controls the
Company or (ii) an entity, other than a Subsidiary Corporation, that is
controlled by the Company directly, or indirectly through one or more
intermediary entities. For this purpose, the term “control” (including the term
“controlled by”) means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of the relevant
entity, whether through the ownership of voting securities, by contract or
otherwise; or shall have such



--------------------------------------------------------------------------------



other meaning assigned such term for the purposes of registration on Form S-8
under the Securities Act.


(b)“Award” means any Option, SAR, Stock Purchase Right, Stock Bonus, Restricted
Stock Unit, Performance Share or Performance Unit granted under the Plan.


(c)“Award Agreement” means a written agreement between the Company and a
Participant setting forth the terms, conditions and restrictions of the Award
granted to the Participant. An Award Agreement may be an “Option Agreement,” a
“SAR Agreement,” a “Stock Purchase Agreement,” a “Stock Bonus Agreement,” a
“Restricted Stock Unit Agreement,” a “Performance Share Agreement” or a
“Performance Unit Agreement.”


(d)“Board” means the Board of Directors of the Company.


(e)“Code” means the Internal Revenue Code of 1986, as amended, and any
applicable regulations promulgated thereunder.


(f)“Committee” means the Executive Compensation Committee or other committee of
the Board duly appointed to administer the Plan and having such powers as shall
be specified by the Board. If no committee of the Board has been appointed to
administer the Plan, the Board shall exercise all of the powers of the Committee
granted herein, and, in any event, the Board may in its discretion exercise any
or all of such powers.


(g)“Company” means Adobe Systems Incorporated, a Delaware corporation, or any
successor corporation thereto.


(h)“Disability” means the permanent and total disability of the Participant,
within the meaning of Section 22(e)(3) and 409A(a)(2)(c)(i) of the Code.


(i)“Dividend Equivalent” means a credit, made at the discretion of the Committee
or as otherwise provided by the Plan, to the account of a Participant in an
amount equal to the cash dividends paid on one share of Stock for each share of
Stock represented by an Award held by such Participant.


(j) “Employee” means any person treated as an employee in the records of a
Participating Company (including an Officer or a member of the Board who is also
an employee); provided, however, that neither service as a member of the Board
nor payment of a director's fee shall be sufficient to constitute employment for
purposes of the Plan.


(k)“Exchange Act” means the Securities Exchange Act of 1934, as amended.


(l)“Fair Market Value” means, as of any date, the value of a share of Stock or
other property as determined by the Committee, in its discretion, or by the
Company, in its discretion, if such determination is expressly allocated to the
Company herein, subject to the following:


(i)If, on such date, the Stock is listed on a national or regional securities
exchange or market system, the Fair Market Value of a share of Stock shall be
the

2

--------------------------------------------------------------------------------



closing price of a share of Stock (or the mean of the closing bid and asked
prices of a share of Stock if the Stock is so quoted instead) as quoted on the
Nasdaq Global Select Market, The Nasdaq SmallCap Market or such other national
or regional securities exchange or market system constituting the primary market
for the Stock, as reported in The Wall Street Journal or such other source as
the Company deems reliable. If the relevant date does not fall on a day on which
the Stock has traded on such securities exchange or market system, the date on
which the Fair Market Value shall be established shall be the last day on which
the Stock was so traded prior to the relevant date, or such other appropriate
day as shall be determined by the Committee, in its discretion.


(ii)If, on such date, the Stock is not listed on a national or regional
securities exchange or market system, the Fair Market Value of a share of Stock
shall be as determined by the Committee in good faith without regard to any
restriction other than a restriction which, by its terms, will never lapse.


(m)“Insider” means an Officer, a member of the Board or any other person whose
transactions in Stock are subject to Section 16 of the Exchange Act.


(n)“Macromedia Plans” means the equity incentive plans of Macromedia, Inc.
included in Reserve A and Reserve B, as described in Section 4.1 of the Plan.


(o)“Nonstatutory Stock Option” means an Option not intended to be (as set forth
in the Award Agreement) an incentive stock option within the meaning of Section
422(b) of the Code.


(p)“Officer” means any person designated by the Board as an officer of the
Company.


(q)“Omniture Plans” means the equity incentive plans of Omniture, Inc. included
in Reserve C, Reserve D and Reserve E as described in Section 4.1 of the Plan.


(r)“Option” means the right to purchase Stock at a stated price for a specified
period of time granted to a participant pursuant to Section 6 of the Plan. All
Options shall be Nonstatutory Stock Options.


(s)“Outstanding Award” means an award outstanding immediately prior to the
Effective Date under the Macromedia Plans or an award outstanding immediately
prior to the Restatement Date under the Omniture Plans.


(t)“Parent Corporation” means any present or future “parent corporation” of the
Company, as defined in Section 424(e) of the Code.


(u)“Participant” means any eligible person who has been granted one or more
Awards.


(v)“Participating Company” means the Company or any Parent Corporation,
Subsidiary Corporation or Affiliate.



3

--------------------------------------------------------------------------------



(w)“Participating Company Group” means, at any point in time, all corporations
collectively which are then Participating Companies.


(x)“Performance Award” means an Award of Performance Shares or Performance
Units.


(y)“Performance Award Formula” means, for an Award, a formula or table
established by the Committee which provides the basis for computing the value of
an Award at one or more threshold levels of attainment of the applicable
Performance Goal(s) measured as of the end of the applicable Performance Period.


(z)“Performance Goal” means a performance goal established by the Committee
pursuant to Section 9 of the Plan.


(aa)“Performance Period” means a period established by the Committee pursuant to
Section 9.3 of the Plan at the end of which one or more Performance Goals are to
be measured.


(bb)    “Performance Share” means a bookkeeping entry representing a right
granted to a Participant pursuant to Section 9 of the Plan to receive a payment
equal to the value of a Performance Share based on performance.


(cc)    “Performance Unit” means a bookkeeping entry representing a right
granted to a Participant pursuant to Section 9 of the Plan to receive a payment
equal to the value of a Performance Unit based upon performance.


(dd)    “Reserve A” means the shares of Stock described in Section 4.1 of the
Plan as being allocated to such reserve.


(ee)    “Reserve B” means the shares of Stock described in Section 4.1 of the
Plan as being allocated to such reserve.


(ff)    “Reserve C” means the shares of Stock described in Section 4.1 of the
Plan as being allocated to such reserve.


(gg)    “Reserve D” means the shares of Stock described in Section 4.1 of the
Plan as being allocated to such reserve.


(hh)    “Reserve E” means the shares of Stock described in Section 4.1 of the
Plan as being allocated to such reserve.


(ii)    “Restricted Stock Unit” means a bookkeeping entry representing a right
granted to a Participant pursuant to Section 8 of the Plan to receive one share
of Stock, a cash payment equal to the value of one share of Stock, or a
combination thereof, as determined in the sole discretion of the Committee.


(jj)    “Restriction Period” means the period established in accordance with
Section 8.5 of the Plan during which shares subject to a Stock Award are subject
to Vesting Conditions.

4

--------------------------------------------------------------------------------





(kk)    “Rule 16b-3” means Rule 16b-3 under the Exchange Act, as amended from
time to time, or any successor rule or regulation.


(ll)    “SAR” or “Stock Appreciation Right” means a bookkeeping entry
representing, for each share of Stock subject to such SAR, a right granted to a
Participant pursuant to Section 7 of the Plan to receive payment of an amount
equal to the excess, if any, of the Fair Market Value of a share of Stock on the
date of exercise of the SAR over the exercise price.


(mm)    “Section 162(m)” means Section 162(m) of the Code.


(nn)    “Securities Act” means the Securities Act of 1933, as amended.


(oo)    “Service” means a Participant's employment with the Participating
Company Group as an Employee. Unless otherwise determined by the Committee, a
Participant's Service shall be deemed to have terminated if the Participant
ceases to render service to the Participating Company Group as an Employee.
However, a Participant's Service shall not be deemed to have terminated merely
because of a change in the Participating Company for which the Participant
renders such Service as an Employee, provided that there is no interruption or
termination of the Participant's Service. A Participant's Service shall be
deemed to have terminated either upon an actual termination of Service or upon
the corporation for which the Participant performs Service ceasing to be a
Participating Company. Subject to the foregoing, the Company, in its discretion,
shall determine whether the Participant's Service has terminated and the
effective date of such termination.


(pp)    “Stock” means the common stock of the Company, as adjusted from time to
time in accordance with Section 4.2 of the Plan.


(qq)    “Stock Award” means an Award of a Stock Bonus, a Stock Purchase Right or
a Restricted Stock Unit Award.


(rr)    “Stock Bonus” means Stock granted to a Participant pursuant to Section 8
of the Plan.


(ss)    “Stock Purchase Right” means a right to purchase Stock granted to a
Participant pursuant to Section 8 of the Plan.


(tt)    “Subsidiary Corporation” means any present or future “subsidiary
corporation” of the Company, as defined in Section 424(f) of the Code.


(uu)    “Vesting Conditions” mean those conditions established in accordance
with Section 8.5 of the Plan prior to the satisfaction of which shares subject
to a Stock Award remain subject to forfeiture or a repurchase option in favor of
the Company.


2.2    Construction. Captions and titles contained herein are for convenience
only and shall not affect the meaning or interpretation of any provision of the
Plan. Except when otherwise indicated by the context, the singular shall include
the plural and the plural shall include the singular. Use of the term “or” is
not intended to be exclusive, unless the context clearly requires otherwise.

5

--------------------------------------------------------------------------------





3.ADMINISTRATION.


3.1    Administration by the Committee. The Plan shall be administered by the
Committee. All questions of interpretation of the Plan or of any Award shall be
determined by the Committee, and such determinations shall be final and binding
upon all persons having an interest in the Plan or such Award.


3.2    Authority of Officers. Any Officer shall have the authority to act on
behalf of the Company with respect to any matter, right, obligation,
determination or election which is the responsibility of or which is allocated
to the Company herein, provided the Officer has apparent authority with respect
to such matter, right, obligation, determination or election. To the extent
consistent with applicable laws (including but not limited to Delaware General
Corporation Law Section 157(c)), the Board may, in its discretion, delegate to a
committee comprised of one or more Officers (any such committee, an “Officer
Committee”) the authority to designate Employees (other than themselves) to
receive one or more Options or rights to acquire shares of Stock and to
determine the number of shares of Stock subject to such Options and rights,
without further approval of the Board or the Committee. Any such grants will be
subject to the terms of the Board resolutions providing for such delegation of
authority.


3.3    Administration with Respect to Insiders. With respect to participation by
Insiders in the Plan, at any time that any class of equity security of the
Company is registered pursuant to Section 12 of the Exchange Act, the Plan shall
be administered in compliance with the requirements, if any, of Rule 16b-3.


3.4    Powers of the Committee. In addition to any other powers set forth in the
Plan and subject to the provisions of the Plan, the Committee shall have the
full and final power and authority, in its discretion:


(a)to determine the persons to whom, and the time or times at which, Awards
shall be granted and the number of shares of Stock or units to be subject to
each Award;


(b)to determine the type of Award granted;


(c)to determine the Fair Market Value of shares of Stock or other property;


(d)to determine the terms, conditions and restrictions applicable to each Award
(which need not be identical) and any shares acquired pursuant thereto,
including, without limitation, (i) the exercise or purchase price of shares
purchased pursuant to any Award, (ii) the method of payment for shares purchased
pursuant to any Award, (iii) the method for satisfaction of any tax withholding
obligation arising in connection with Award, including by the withholding or
delivery of shares of Stock, (iv) the timing, terms and conditions of the
exercisability or vesting of any Award or any shares acquired pursuant thereto,
(v) the Performance Award Formula and Performance Goals applicable to any Award
and the extent to which such Performance Goals have been attained, (vi) the time
of the expiration of any Award, (vii) the effect of the Participant's
termination of Service on any of the foregoing, and (viii) all other terms,
conditions and restrictions applicable to any Award or shares acquired pursuant
thereto not inconsistent with the terms of the Plan;

6

--------------------------------------------------------------------------------





(e)to determine whether an Award of SARs, Restricted Stock Units, Performance
Shares or Performance Units will be settled in shares of Stock, cash, or in any
combination thereof;


(f)to approve one or more forms of Award Agreement;


(g)to amend, modify, extend, cancel or renew any Award or to waive any
restrictions or conditions applicable to any Award or any shares acquired
pursuant thereto;


(h)to accelerate, continue, extend or defer the exercisability or vesting of any
Award or any shares acquired pursuant thereto, including with respect to the
period following a Participant's termination of Service;


(i)to prescribe, amend or rescind rules, guidelines and policies relating to the
plan, or to adopt sub-plans or supplements to, or alternative versions of, the
Plan, including, without limitation, as the Committee deems necessary or
desirable to comply with the laws of or to accommodate the laws, regulations,
tax or accounting effectiveness, accounting principles or custom of, foreign
jurisdictions whose citizens may be granted Awards; and


(j)to correct any defect, supply any omission or reconcile any inconsistency in
the Plan or any Award Agreement and to make all other determinations and take
such other actions with respect to the Plan or any Award as the Committee may
deem advisable to the extent not inconsistent with the provisions of the Plan or
applicable law.


3.5    Option Repricing. Without the affirmative vote of holders of a majority
of the shares of Stock cast in person or by proxy at a meeting of the
stockholders of the Company at which a quorum representing a majority of all
outstanding shares of Stock is present or represented by proxy, the Board shall
not approve a program providing for either (a) the cancellation of outstanding
Options and the grant in substitution therefore of new Options having a lower
exercise price or (b) the amendment of outstanding Options to reduce the
exercise price thereof. This paragraph shall not be construed to apply to
“issuing or assuming a stock option in a transaction to which section 424(a)
applies,” within the meaning of Section 424 of the Code.


3.6    Indemnification. In addition to such other rights of indemnification as
they may have as members of the Board or the Committee or as officers or
employees of the Participating Company Group, members of the Board or the
Committee and any officers or employees of the Participating Company Group to
whom authority to act for the Board, the Committee or the Company is delegated
shall be indemnified by the Company against all reasonable expenses, including
attorneys' fees, actually and necessarily incurred in connection with the
defense of any action, suit or proceeding, or in connection with any appeal
therein, to which they or any of them may be a party by reason of any action
taken or failure to act under or in connection with the Plan, or any right
granted hereunder, and against all amounts paid by them in settlement thereof
(provided such settlement is approved by independent legal counsel selected by
the Company) or paid by them in satisfaction of a judgment in any such action,
suit or proceeding, except in relation to matters as to which it shall be
adjudged in such action, suit or proceeding that such person is liable for gross
negligence, bad faith or intentional misconduct in duties; provided, however,
that within sixty (60) days after the institution of such action, suit or
proceeding, such

7

--------------------------------------------------------------------------------



person shall offer to the Company, in writing, the opportunity at its own
expense to handle and defend the same.


4.SHARES SUBJECT TO PLAN.


4.1    Maximum Number of Shares Issuable. The Plan shall have five separate
share reserves (“Reserve A,” “Reserve B,” “Reserve C,” “Reserve D” and “Reserve
E”). Reserve A and Reserve B reflect the unused share reserves and potential
reversions to such reserves, as of the Effective Date, with respect to the
following equity incentive plans that were maintained by Macromedia, Inc. prior
to the Effective Date:


Reserve A:
Andromedia, Inc. 1999 Stock Plan

Reserve B:
Macromedia, Inc. 2002 Equity Incentive Plan

Accordingly, as of the Effective Date, Reserve A consists of 190,678 shares of
Stock, of which there are Outstanding Awards covering 186,279 shares of Stock
and 4,399 shares of Stock remaining available for Awards; and Reserve B consists
of 6,163,117 shares of Stock, of which there are Outstanding Awards covering
5,897,011 shares of Stock and 266,106 shares of Stock remaining available for
Awards. Reserve C, Reserve D and Reserve E reflect the unused share reserves and
potential reversions to such reserves, as of the Restatement Date, with respect
to the following equity incentive plans that were maintained by Omniture, Inc.
prior to the Restatement Date:
Reserve C:
Omniture, Inc. 2006 Equity Incentive Plan

Reserve D:
Omniture, Inc. 2007 Equity Incentive Plan

Reserve E:
Omniture, Inc. 2008 Equity Incentive Plan

As of the Restatement Date, Reserve C consists of 6,688,321 shares of Stock, of
which there are Outstanding Awards covering 4,960,628 shares of Stock and
1,727,693 shares of Stock remaining available for Awards, Reserve D consists of
54,002 shares of Stock, of which there are Outstanding Awards covering 39,558
shares of Stock and 14,444 shares of Stock remaining available for Awards and
Reserve E consists of 1,177,269 shares of Stock, of which there are Outstanding
Awards covering 764,455 shares of Stock and 412,814 shares of Stock remaining
available for Awards. Outstanding Awards shall continue to be governed by and
administered under the terms of the Macromedia Plan or Omniture Plan pursuant to
which they originally were granted, but in the event of their forfeiture or
expiration unexercised, the shares of Stock associated with such forfeited or
expired Outstanding Awards shall become available for award pursuant to the
terms of this Plan from Reserve A, Reserve B, Reserve C, Reserve D or Reserve E,
as applicable. Reserve A, Reserve B, Reserve C, Reserve D and Reserve E shall
each be subject to adjustment as provided in Section 4.2 of the Plan. For each
Award granted under Reserve A or Reserve B of the Plan, Reserve A or Reserve B,
as the case may be, shall be reduced by one share of Stock for each share of
Stock subject to such Award. For each Award granted under Reserve C, Reserve D
or Reserve E of the Plan, Reserve C, Reserve D or Reserve E, as the case may be,
shall be reduced (a) by one share of Stock for each share of Stock subject to
such an Option or Stock Appreciation Right, and (b) by one and seventy
seven-hundredths (1.77) shares of Stock for each share of Stock subject to such
an Award that is not an Option or Stock Appreciation Right. Such shares shall
consist of authorized but unissued or reacquired shares of Stock or any
combination thereof. If an

8

--------------------------------------------------------------------------------



Award for any reason expires or is terminated or canceled without having been
exercised or settled in full, or if shares of Stock acquired pursuant to an
Award subject to forfeiture or repurchase are forfeited or repurchased by the
Company at the Participant's purchase price to effect a forfeiture of unvested
shares upon termination of Service, the shares of Stock allocable to the
terminated portion of such Award or such forfeited or repurchased shares of
Stock shall be added back to Reserve A, Reserve B, Reserve C, Reserve D or
Reserve E in an amount corresponding to the reduction in such Reserve A, Reserve
B, Reserve C, Reserve D or Reserve E previously made in accordance with the
rules described above in this Section 4.1 and again be available for issuance
under the Plan from Reserve A, Reserve B, Reserve C, Reserve D or Reserve E, as
applicable. Shares of Stock shall not be deemed to have been issued pursuant to
the Plan with respect to any portion of an Award (other than an SAR that may be
settled in shares of Stock or cash) that is settled in cash. Shares withheld in
satisfaction of tax withholding obligations pursuant to Section 13.2 shall not
again become available for issuance under the Plan. Upon payment in shares of
Stock pursuant to the exercise of an SAR, the number of shares available for
issuance under the Plan shall be reduced by the gross number of shares for which
the SAR is exercised. If the exercise price of an Option is paid by tender to
the Company, or attestation to the ownership, of shares of Stock owned by the
Participant, the number of shares available for issuance under the Plan shall be
reduced by the gross number of shares for which the Option is exercised.


4.2    Adjustments for Changes in Capital Structure. In the event of any change
in the Stock through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (excepting normal cash dividends) that has a material
effect on the Fair Market Value of shares of Stock, appropriate adjustments
shall be made in the number and class of shares subject to the Plan, in the
Award limits (as defined in Section 5.3) and in the number of shares of Stock
subject to, and the exercise or purchase price per share under, any Award then
outstanding under this Plan. Notwithstanding the foregoing, any fractional share
resulting from an adjustment pursuant to this Section 4.2 shall be rounded down
to the nearest whole number, and in no event may the exercise or purchase price
under any Award be decreased to an amount less than the par value, if any, of
the stock subject to such Award. The adjustments determined by the Committee
pursuant to this Section 4.2 shall be final, binding and conclusive.


5.ELIGIBILITY AND AWARD LIMITATIONS.


5.1    Persons Eligible for Awards. Awards from Reserve A and Reserve B may be
granted only to Employees who were not employed by or providing service to any
Participating Company (other than Macromedia, Inc. and its Affiliates and
Subsidiaries) prior to the Effective Date. Awards from Reserve C, Reserve D and
Reserve E may be granted only to Employees who were not employed by or providing
service to any Participating Company (other than Omniture, Inc. and its
affiliates and subsidiaries) prior to the Restatement Date. For purposes of this
Section 5.1, “Employees” shall include prospective Employees to whom Awards are
granted in connection with written offers of an employment with the
Participating Company Group; provided, however, that no Stock subject to any
such Award shall vest, become exercisable or be issued prior to the date on
which such person commences Service.


5.2    Participation. Except as otherwise provided in Section 3.2, Awards are
granted solely at the discretion of the Committee. Eligible persons may be
granted more than one

9

--------------------------------------------------------------------------------



(1) Award. However, eligibility in accordance with this Section shall not
entitle any person to be granted an Award, or, having been granted an Award, to
be granted an additional Award.


5.3    Award Limits. Subject to adjustment as provided in Section 4.2, in no
event shall more than one hundred thousand (100,000) shares of Stock in the
aggregate be issued under Reserve A and Reserve B of the Plan pursuant to the
exercise or settlement of Stock Awards and Performance Awards.


6.TERMS AND CONDITIONS OF OPTIONS.


Options shall be evidenced by Award Agreements specifying the number of shares
of Stock covered thereby, in such form as the Committee shall from time to time
establish. No Option or purported Option shall be a valid and binding obligation
of the Company unless evidenced by a fully executed Award Agreement. Award
Agreements evidencing Options may incorporate all or any of the terms of the
Plan by reference and shall comply with and be subject to the following terms
and conditions:
6.1    Exercise Price. The exercise price for each Option shall be established
in the discretion of the Committee; provided, however, that the exercise price
per share shall be not less than the Fair Market Value of a share of Stock on
the effective date of grant of the Option. Notwithstanding the foregoing, an
Option may be granted with an exercise price lower than the minimum exercise
price set forth above if such Option is granted pursuant to an assumption or
substitution for another option in a manner qualifying under the provisions of
Section 409A and 424(a) of the Code.


6.2    Exercisability and Term of Options. Options shall be exercisable at such
time or times, or upon such event or events, and subject to such terms,
conditions, performance criteria and restrictions as shall be determined by the
Committee and set forth in the Award Agreement evidencing such Option; provided,
however, that (a) no Option shall be exercisable after the expiration of seven
(7) years after the effective date of grant of such Option, and (b) no Option
granted to a prospective Employee may become exercisable prior to the date on
which such person commences Service. Subject to the foregoing, unless otherwise
specified by the Committee in the grant of an Option, any Option granted
hereunder shall terminate seven (7) years after the effective date of grant of
the Option, unless earlier terminated in accordance with its provisions.


6.3    Payment of Exercise Price.


(a)Forms of Consideration Authorized. Except as otherwise provided below,
payment of the exercise price for the number of shares of Stock being purchased
pursuant to any Option shall be made (i) in cash, by check or cash equivalent,
(ii) by tender to the Company, or attestation to the ownership, of shares of
Stock owned by the Participant having a Fair Market Value not less than the
exercise price, (iii) by delivery of a properly executed notice of exercise
together with irrevocable instructions to a broker providing for the assignment
to the Company of the proceeds of a sale or loan with respect to some or all of
the shares being acquired upon the exercise of the Option (including, without
limitation, through an exercise complying with the provisions of Regulation T as
promulgated from time to time by the Board of Governors of the Federal Reserve
System) (a “Cashless Exercise”), (iv) by such other consideration (including,
without limitation, a net exercise) as may be approved by the Committee from
time to time to the extent permitted by applicable law, or (v) by any
combination thereof. The Committee may at any

10

--------------------------------------------------------------------------------



time or from time to time grant Options which do not permit all of the foregoing
forms of consideration to be used in payment of the exercise price or which
otherwise restrict one or more forms of consideration.


(b)Limitations on Forms of Consideration.


(i)Tender of Stock. Notwithstanding the foregoing, an Option may not be
exercised by tender to the Company, or attestation to the ownership, of shares
of Stock to the extent such tender or attestation would constitute a violation
of the provisions of any law, regulation or agreement restricting the redemption
of the Company's stock. Unless otherwise provided by the Committee, an Option
may not be exercised by tender to the Company, or attestation to the ownership,
of shares of Stock unless such shares either have been owned by the Participant
for more than six (6) months (or such longer or shorter period as necessary to
avoid a charge to earnings for financial accounting purposes) and not used for
another Option exercise by attestation during any such period or were not
acquired, directly or indirectly, from the Company.


(ii)Cashless Exercise. The Company reserves, at any and all times, the right, in
the Company's sole and absolute discretion, to establish, decline to approve or
terminate any program or procedures for the exercise of Options by means of a
Cashless Exercise.


6.4    Effect of Termination of Service. An Option shall be exercisable after a
Participant's termination of Service to such extent and during such period as
determined by the Committee, in its discretion, and set forth in the Award
Agreement evidencing such Option.


6.5    Transferability of Options. During the lifetime of the Participant, an
Option shall be exercisable only by the Participant or the Participant's
guardian or legal representative. No Option shall be assignable or transferable
by the Participant, except by will or by the laws of descent and distribution.
Notwithstanding the foregoing, to the extent permitted by the Committee, in its
discretion, and set forth in the Award Agreement evidencing such Option, an
Option shall be assignable or transferable subject to the applicable
limitations, if any, described in the General Instructions to Form S-8
Registration Statement under the Securities Act.


7.TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS.


SARs shall be evidenced by Award Agreements specifying the number of shares of
Stock subject to the Award, in such form as the Committee shall from time to
time establish. No SAR or purported SAR shall be a valid and binding obligation
of the Company unless evidenced by a fully executed Award Agreement. Award
Agreements evidencing SARs may incorporate all or any of the terms of the Plan
by reference and shall comply with and be subject to the following terms and
conditions:
7.1    Types of SARs Authorized. SARs may be granted in tandem with all or any
portion of a related Option (a “Tandem SAR”) or may be granted independently of
any Option (a “Freestanding SAR”). A Tandem SAR may be granted either
concurrently with the grant of the related Option or at any time thereafter
prior to the complete exercise, termination, expiration or cancellation of such
related Option.


7.2    Exercise Price. The exercise price for each SAR shall be established in
the discretion of the Committee; provided, however, that (a) the exercise price
per share subject to a

11

--------------------------------------------------------------------------------



Tandem SAR shall be the exercise price per share under the related Option and
(b) the exercise price per share subject to a Freestanding SAR shall be not less
than the Fair Market Value of a share of Stock on the effective date of grant of
the SAR.


7.3    Exercisability and Term of SARs.
 
(a)Tandem SARs. Tandem SARs shall be exercisable only at the time and to the
extent, and only to the extent, that the related Option is exercisable, subject
to such provisions as the Committee may specify where the Tandem SAR is granted
with respect to less than the full number of shares of Stock subject to the
related Option. The Committee may, in its discretion, provide in any Award
Agreement evidencing a Tandem SAR that such SAR may not be exercised without the
advance approval of the Company and, if such approval is not given, then the
Option shall nevertheless remain exercisable in accordance with its terms. A
Tandem SAR shall terminate and cease to be exercisable no later than the date on
which the related Option expires or is terminated or canceled. Upon the exercise
of a Tandem SAR with respect to some or all of the shares subject to such SAR,
the related Option shall be canceled automatically as to the number of shares
with respect to which the Tandem SAR was exercised. Upon the exercise of an
Option related to a Tandem SAR as to some or all of the shares subject to such
Option, the related Tandem SAR shall be canceled automatically as to the number
of shares with respect to which the related Option was exercised.


(b)Freestanding SARs. Freestanding SARs shall be exercisable at such time or
times, or upon such event or events, and subject to such terms, conditions,
performance criteria and restrictions as shall be determined by the Committee
and set forth in the Award Agreement evidencing such SAR; provided, however,
that no Freestanding SAR shall be exercisable after the expiration of seven (7)
years after the effective date of grant of such SAR.


7.4    Exercise of SARs. Upon the exercise (or deemed exercise pursuant to
Section 7.5) of an SAR, the Participant (or the Participant's legal
representative or other person who acquired the right to exercise the SAR by
reason of the Participant's death) shall be entitled to receive payment of an
amount for each share with respect to which the SAR is exercised equal to the
excess, if any, of the Fair Market Value of a share of Stock on the date of
exercise of the SAR over the exercise price. Payment of such amount shall be
made in cash, shares of Stock, or any combination thereof as determined by the
Committee. Unless otherwise provided in the Award Agreement evidencing such SAR,
payment shall be made in a lump sum as soon as practicable following the date of
exercise of the SAR. The Award Agreement evidencing any SAR may provide for
deferred payment in a lump sum or in installments. When payment is to be made in
shares of Stock, the number of shares to be issued shall be determined on the
basis of the Fair Market Value of a share of Stock on the date of exercise of
the SAR. For purposes of Section 7, an SAR shall be deemed exercised on the date
on which the Company receives notice of exercise from the Participant.


7.5    Deemed Exercise of SARs. If, on the date on which an SAR would otherwise
terminate or expire, the SAR by its terms remains exercisable immediately prior
to such termination or expiration and, if so exercised, would result in a
payment to the holder of such SAR, then any portion of such SAR which has not
previously been exercised shall automatically be deemed to be exercised as of
such date with respect to such portion.



12

--------------------------------------------------------------------------------



7.6    Effect of Termination of Service. An SAR shall be exercisable after a
Participant's termination of Service to such extent and during such period as
determined by the Committee, in its discretion, and set forth in the Award
Agreement evidencing such SAR.


7.7    Nontransferability of SARs. SARs may not be assigned or transferred in
any manner except by will or the laws of descent and distribution, and, during
the lifetime of the Participant, shall be exercisable only by the Participant or
the Participant's guardian or legal representative.


8.TERMS AND CONDITIONS OF STOCK AWARDS.


Stock Awards shall be evidenced by Award Agreements specifying whether the Award
is a Stock Bonus, a Stock Purchase Right or a Restricted Stock Unit, and the
number of shares of Stock subject to the Award, in such form as the Committee
shall from time to time establish. No Stock Award or purported Stock Award shall
be a valid and binding obligation of the Company unless evidenced by a fully
executed Award Agreement. Award Agreements evidencing Stock Awards may
incorporate all or any of the terms of the Plan by reference and shall comply
with and be subject to the following terms and conditions:
8.1    Types of Stock Awards Authorized. Stock Awards may be in the form of a
Stock Bonus, a Stock Purchase Right, or a Restricted Stock Unit. Stock Awards
may be granted or vest upon such conditions as the Committee shall determine,
including, without limitation, upon the attainment of one or more Performance
Goals. If either the grant of a Stock Award or the lapsing of the Restriction
Period is to be contingent upon the attainment of one or more Performance Goals,
the Committee shall follow procedures substantially equivalent to those set
forth in Sections 9.3 through 9.5(a).


8.2    Purchase Price. The purchase price for shares of Stock issuable under
each Stock Purchase Right shall be established by the Committee in its
discretion. No monetary payment (other than applicable tax withholding) shall be
required as a condition of receiving shares of Stock pursuant to a Stock Bonus,
the consideration for which shall be services actually rendered to a
Participating Company or for its benefit. Notwithstanding the foregoing, the
Participant shall furnish consideration in the form of cash or past services
rendered to a Participating Company or for its benefit having a value not less
than the par value of the shares of Stock subject to such Stock Award.


8.3    Purchase Period. A Stock Purchase Right shall be exercisable within a
period established by the Committee, which shall in no event exceed thirty (30)
days from the effective date of the grant of the Stock Purchase Right; provided,
however, that no Stock Purchase Right granted to a prospective Employee may
become exercisable prior to the date on which such person commences Service.


8.4    Payment of Purchase Price. Except as otherwise provided below, payment of
the purchase price for the number of shares of Stock being purchased pursuant to
any Stock Purchase Right or delivered pursuant to a Restricted Stock Unit shall
be made (i) in cash, by check, or cash equivalent, (ii) by such other
consideration as may be approved by the Committee from time to time to the
extent permitted by applicable law, or (iii) by any combination thereof, in each
case consistent with any requirements under applicable law regarding payment in
respect of the “par value” of the Stock. The Committee may at any time or from
time to time grant Stock

13

--------------------------------------------------------------------------------



Purchase Rights or Restricted Stock Units which do not permit all of the
foregoing forms of consideration to be used in payment of the purchase price or
which otherwise restrict one or more forms of consideration. Stock Bonuses shall
be issued in consideration for past services actually rendered to a
Participating Company or for its benefit. At the time of grant of Restricted
Stock Units, the Committee will determine the consideration, if any, to be paid
by the Participant upon delivery of each share of Stock acquired pursuant to
Restricted Stock Units.


8.5    Vesting; Restrictions on Transfer; Deferral. Shares issued pursuant to
any Stock Award (including, without limitation, the percentage of actual
achievement relative to pre-established target Performance Goals) may or may not
be made subject to vesting conditioned upon the satisfaction of such Service
requirements, conditions, restrictions or performance criteria, including,
without limitation, a Performance Award Formula and/or Performance Goals (the
“Vesting Conditions”), as shall be established by the Committee and set forth in
the Award Agreement evidencing such Award. During any period (the “Restriction
Period”) in which shares acquired pursuant to a Stock Award remain subject to
Vesting Conditions, such shares may not be sold, exchanged, transferred,
pledged, assigned or otherwise disposed of other than pursuant to a Change of
Control as provided in Section 11, or as provided in Section 8.8. Upon request
by the Company, each Participant shall execute any agreement evidencing such
transfer restrictions prior to the receipt of shares of Stock hereunder and
shall promptly present to the Company any and all certificates representing
shares of Stock acquired hereunder for the placement on such certificates of
appropriate legends evidencing any such transfer restrictions. Restricted Stock
Units may be subject to such conditions that may delay the delivery of the
shares of Stock (or their cash equivalent) subject to Restricted Stock Units
after the vesting of such Award.


8.6    Voting Rights; Dividends and Distributions. Except as provided in this
Section, Section 8.5 and any Award Agreement, during the Restriction Period
applicable to shares subject to a Stock Award, the Participant shall have all of
the rights of a stockholder of the Company holding shares of Stock, including
the right to vote such shares and to receive all dividends and other
distributions paid with respect to such shares. With respect to Restricted Stock
Units, the Committee may, in its sole discretion, provide that dividend
equivalents shall not be paid or provide either for the current payment of
dividend equivalents or for the accumulation and payment of dividend equivalents
to the extent that the Restricted Stock Units become nonforfeitable. However, in
the event of a dividend or distribution paid in shares of Stock or any other
adjustment made upon a change in the capital structure of the Company as
described in Section 4.2, then any and all new, substituted or additional
securities or other property (other than normal cash dividends) to which the
Participant is entitled by reason of the Participant's Stock Award shall be
immediately subject to the same Vesting Conditions and, if applicable, deferral
elections as the shares subject to the Stock Award with respect to which such
dividends or distributions were paid or adjustments were made.


8.7    Effect of Termination of Service. Unless otherwise provided by the
Committee in the grant of a Stock Award and set forth in the Award Agreement, if
a Participant's Service terminates for any reason, whether voluntary or
involuntary (including the Participant's death or disability), then (i) the
Company shall have the option to repurchase for the purchase price paid by the
Participant any shares acquired by the Participant pursuant to a Stock Purchase
Right which remain subject to Vesting Conditions as of the date of the
Participant's termination of Service and (ii) the Participant shall forfeit to
the Company any shares acquired by the Participant pursuant to a Stock Bonus
which remain subject to Vesting Conditions as of the date of the Participant's
termination of Service and (iii) the Participant shall forfeit all rights in any
portion of

14

--------------------------------------------------------------------------------



a Restricted Stock Unit award that has not vested as of the date of the
Participant's termination of Service. The Company shall have the right to assign
at any time any repurchase right it may have, whether or not such right is then
exercisable, to one or more persons as may be selected by the Company.


8.8    Nontransferability of Stock Award Rights. Rights to acquire shares of
Stock pursuant to a Stock Award may not be subject in any manner to
anticipation, alienation, sale, exchange, transfer, assignment, pledge,
encumbrance or garnishment by creditors of the Participant or the Participant's
beneficiary, except by will or the laws of descent and distribution, and, during
the lifetime of the Participant, shall be exercisable only by the Participant or
the Participant's guardian or legal representative.


9.TERMS AND CONDITIONS OF PERFORMANCE AWARDS.


Performance Awards shall be evidenced by Award Agreements in such form as the
Committee shall from time to time establish. No Performance Award or purported
Performance Award shall be a valid and binding obligation of the Company unless
evidenced by a fully executed Award Agreement. Award Agreements evidencing
Performance Awards may incorporate all or any of the terms of the Plan by
reference and shall comply with and be subject to the following terms and
conditions:
9.1    Types of Performance Awards Authorized. Performance Awards may be in the
form of either Performance Shares or Performance Units. Each Award Agreement
evidencing a Performance Award shall specify the number of Performance Shares or
Performance Units subject thereto, the Performance Award Formula, the
Performance Goal (s) and Performance Period applicable to the Award, and the
other terms, conditions and restrictions of the Award.


9.2    Initial Value of Performance Shares and Performance Units. Unless
otherwise provided by the Committee (or, as applicable for awards not granted in
a manner intending to comply with Section 162(m), a duly authorized Officer
Committee in accordance with applicable law) in granting a Performance Award,
each Performance Share shall have an initial value equal to the Fair Market
Value of one (1) share of Stock, subject to adjustment as provided in Section
4.2, on the effective date of grant of the Performance Share, and each
Performance Unit shall have an initial value of one hundred dollars ($100). The
final value payable to the Participant in settlement of a Performance Award
determined on the basis of the applicable Performance Award Formula will depend
on the extent to which Performance Goals established by the Committee are
attained within the applicable Performance Period established by the Committee.


9.3    Establishment of Performance Period, Performance Goals and Performance
Award Formula. In granting each Performance Award, the Committee shall establish
in writing the applicable Performance Period, Performance Award Formula and one
or more Performance Goals which, when measured at the end of the Performance
Period, shall determine on the basis of the Performance Award Formula the final
value of the Performance Award to be paid to the Participant. The Company shall
notify each Participant granted a Performance Award of the terms of such Award,
including the Performance Period, Performance Goal(s) and Performance Award
Formula.


9.4    Measurement of Performance Goals. The Performance Goals shall be
established by the Committee on the basis of achievement of Company-wide,
divisional, or

15

--------------------------------------------------------------------------------



individual goals, applicable federal or state securities laws, or any other
basis determined by the Committee in its discretion. Performance Goals may
include a minimum, maximum, target level and intermediate levels of performance,
with the final value of a Performance Award determined under the applicable
Performance Award Formula by the level attained during the applicable
Performance Period. A Performance Goal may be stated as an absolute value or as
a value determined relative to a standard selected by the Committee. Performance
Goals may differ from Participant to Participant and from Award to Award.


9.5    Settlement of Performance Awards.


(a)Determination of Final Value. As soon as practicable following the completion
of the Performance Period applicable to a Performance Award, the Committee shall
determine the extent to which the applicable Performance Goals have been
attained and the resulting final value of the Award earned by the Participant
and to be paid upon its settlement in accordance with the applicable Performance
Award Formula.


(b)Discretionary Adjustment of Award Formula. In its discretion, the Committee
may, either at the time it grants a Performance Award or at any time thereafter,
provide for the positive or negative adjustment of the Performance Award Formula
applicable to a Performance Award granted to any Participant to reflect such
Participant's individual performance in his or her position with the Company or
such other factors as the Committee may determine. If permitted under a
Participant's Award Agreement, the Committee shall have the discretion, on the
basis of such criteria as may be established by the Committee, to reduce some or
all of the value of the Performance Award that would otherwise be paid to the
Participant upon its settlement notwithstanding the attainment of any
Performance Goal and the resulting value of the Performance Award determined in
accordance with the Performance Award Formula.


(c)Effect of Leaves of Absence. Unless otherwise required by law, payment of the
final value, if any, of a Performance Award held by a Participant who has taken
in excess of thirty (30) days of leaves of absence during a Performance Period
shall be prorated on the basis of the number of days of the Participant's
Service during the Performance Period during which the Participant was not on a
leave of absence.


(d)Notice to Participants. As soon as practicable following the Committee's
determination in accordance with Sections 9.5(a) and (b), the Company shall
notify each Participant of the determination of the Committee.


(e)Payment in Settlement of Performance Awards. As soon as practicable following
the Committee's determination in accordance with Sections 9.5(a) and (b),
payment shall be made to each eligible Participant (or such Participant's legal
representative or other person who acquired the right to receive such payment by
reason of the Participant's death) of the final value of the Participant's
Performance Award. Payment of such amount shall be made in cash, shares of
Stock, or a combination thereof as determined by the Committee. Unless otherwise
provided in the Award Agreement evidencing a Performance Award, payment shall be
made in a lump sum. An Award Agreement may provide for deferred payment in a
lump sum or in installments. If any payment is to be made on a deferred basis,
the Committee may, but shall not be obligated to, provide for the payment during
the deferral period of Dividend Equivalents or interest.



16

--------------------------------------------------------------------------------



(f)Provisions Applicable to Payment in Shares. If payment is to be made in
shares of Stock, the number of such shares shall be determined by dividing the
final value of the Performance Award by the value of a share of Stock determined
by the method specified in the Award Agreement. Such methods may include,
without limitation, the closing market price on a specified date (such as the
settlement date) or an average of market prices over a series of trading days.
Shares of Stock issued in payment of any Performance Award may be fully vested
and freely transferable shares or may be shares of Stock subject to Vesting
Conditions as provided in Section 8.5. Any shares subject to Vesting Conditions
shall be evidenced by an appropriate Award Agreement and shall be subject to the
provisions of Sections 8.5 through 8.8 above.


9.6    Dividend Equivalents. In its discretion, the Committee may provide in the
Award Agreement evidencing any Performance Share Award that the Participant
shall be entitled to receive Dividend Equivalents with respect to the payment of
cash dividends on Stock having a record date prior to the date on which the
Performance Shares are settled or forfeited. Dividend Equivalents may be paid
currently or may be accumulated and paid to the extent that Performance Shares
become nonforfeitable, as determined by the Committee. Settlement of Dividend
Equivalents may be made in cash, shares of Stock, or a combination thereof as
determined by the Committee, and may be paid on the same basis as settlement of
the related Performance Share as provided in Section 9.5. Dividend Equivalents
shall not be paid with respect to Performance Units.


9.7    Effect of Termination of Service. The effect of a Participant's
termination of Service on the Participant's Performance Award shall be as
determined by the Committee, in its discretion, and set forth in the Award
Agreement evidencing such Performance Award.


9.8    Nontransferability of Performance Awards. Prior to settlement in
accordance with the provisions of the Plan, no Performance Award may be subject
in any manner to anticipation, alienation, sale, exchange, transfer, assignment,
pledge, encumbrance, or garnishment by creditors of the Participant or the
Participant's beneficiary, except by will or by the laws of descent and
distribution. All rights with respect to a Performance Award granted to a
Participant hereunder shall be exercisable during his or her lifetime only by
such Participant or the Participant's guardian or legal representative.


10.STANDARD FORMS OF AWARD AGREEMENT.


10.1    Award Agreements. Each Award shall comply with and be subject to the
terms and conditions set forth in the appropriate form of Award Agreement
approved by the Committee and as amended from time to time. Any Award Agreement
may consist of an appropriate form of Notice of Grant and a form of Agreement
incorporated therein by reference, or such other form or forms as the Committee
may approve from time to time.


10.2    Authority to Vary Terms. The Committee shall have the authority from
time to time to vary the terms of any standard form of Award Agreement either in
connection with the grant or amendment of an individual Award or in connection
with the authorization of a new standard form or forms; provided, however, that
the terms and conditions of any such new, revised or amended standard form or
forms of Award Agreement are not inconsistent with the terms of the Plan.



17

--------------------------------------------------------------------------------



10.3    Clawback/Recovery. All Awards granted under the Plan will be subject to
recoupment in accordance with any clawback policy that the Company is required
to adopt pursuant to the listing standards of any national securities exchange
or association on which the Company's securities are listed or as is otherwise
required by the Dodd-Frank Wall Street Reform and Consumer Protection Act or
other applicable law. In addition, the Committee may impose such other clawback,
recovery or recoupment provisions in an Award Agreement as the Committee
determines necessary or appropriate, including but not limited to a
reacquisition right in respect of previously acquired shares of Common Stock or
other cash or property upon the occurrence of Cause.
11.CHANGE OF CONTROL.
  
11.1    Awards Granted Prior to January 24, 2008. The following provisions shall
control for Awards granted prior to January 24, 2008:


(a)Except as otherwise provided in a Participant's Award Agreement:


(i)An “Ownership Change Event” shall be deemed to have occurred if any of the
following occurs with respect to the Company: (i) the direct or indirect sale or
exchange by the stockholders of the Company of all or substantially all of the
voting stock of the Company; (ii) a merger or consolidation in which the Company
is a party; (iii) the sale, exchange, or transfer of all or substantially all of
the assets of the Company (other than a sale, exchange or transfer to one or
more subsidiaries of the Company); or (iv) a liquidation or dissolution of the
Company.


(ii)A “Change in Control” shall mean an Ownership Change Event or series of
related Ownership Change Events (collectively, a “Transaction”) in which the
stockholders of the Company immediately before the Transaction do not retain
immediately after the Transaction, direct or indirect beneficial ownership of
more than fifty percent (50%) of the total combined voting power of the
outstanding voting securities of the Company or, in the case of an Ownership
Change Event described in Section 11.1(a)(iii), the entity to which the assets
of the Company were transferred.


(b)Effect of Change in Control on Options, SARs and Restricted Stock Units. In
the event of a Change in Control, the surviving, continuing, successor, or
purchasing entity or parent thereof, as the case may be (the “Acquiror”), may,
without the consent of any Participant, either assume the Company's rights and
obligations under outstanding Options, SARs and Restricted Stock Units or
substitute for outstanding Options, SARs and Restricted Stock Units
substantially equivalent equity awards for the Acquiror's stock. In the event
the Acquiror elects not to assume or substitute for outstanding Options, SARs or
Restricted Stock Units in connection with a Change in Control, the Committee
shall provide that any unexercised and/or unvested portions of such outstanding
Awards shall be immediately exercisable and vested in full as of the date thirty
(30) days prior to the date of the Change in Control. The exercise and/or
vesting of any Option, SAR or Restricted Stock Unit that was permissible solely
by reason of this paragraph shall be conditioned upon the consummation of the
Change in Control. Any Options, SARs or Restricted Stock Units which are not
assumed or replaced by the Acquiror in connection with the Change in Control nor
exercised as of the time of consummation of the Change in Control shall
terminate and cease to be outstanding effective as of the time of consummation
of the Change in Control.

18

--------------------------------------------------------------------------------





(c)Effect of Change in Control on Stock Awards. The Committee may, in its
discretion, provide in any Award Agreement evidencing a Stock Award that, in the
event of a Change in Control, the lapsing of the Restriction Period applicable
to the shares subject to the Stock Award held by a Participant whose Service has
not terminated prior to such date shall be accelerated effective as of the date
of the Change in Control to such extent as specified in such Award Agreement.
Any acceleration of the lapsing of the Restriction Period that was permissible
solely by reason of this Section 11.1(c) and the provisions of such Award
Agreement shall be conditioned upon the consummation of the Change in Control.


(d)Effect of Change in Control on Performance Awards. The Committee may, in its
discretion, provide in any Award Agreement evidencing a Performance Award that,
in the event of a Change in Control, the Performance Award held by a Participant
whose Service has not terminated prior to such date shall become payable
effective as of the date of the Change in Control to such extent as specified in
such Award Agreement.


11.2    Awards Granted On or After January 24, 2008. The following provisions
shall control for Awards granted on or after January 24, 2008:


(a)    Except as otherwise provided in a Participant's Award Agreement, “Change
of Control” shall mean a change of control of the Company of a nature that would
be required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A promulgated under the Exchange Act, whether or not the Company is
then subject to such reporting requirement; provided, however, that anything in
this Plan to the contrary notwithstanding, a Change of Control shall be deemed
to have occurred if:


(i)any individual, partnership, firm, corporation, association, trust,
unincorporated organization or other entity or person, or any syndicate or group
deemed to be a person under Section 14(d)(2) of the Exchange Act, is or becomes
the “beneficial owner” (as defined in Rule 13d-3 of the General Rules and
Regulations under the Exchange Act), directly or indirectly, of securities of
the Company representing 30% or more of the combined voting power of the
Company's then outstanding securities entitled to vote in the election of
directors of the Company;


(ii)during any period of two (2) consecutive years, individuals who at the
beginning of such period constituted the Board and any new directors, whose
election by the Board or nomination for election by the Company's stockholders
was approved by a vote of at least three-fourths (3/4ths) of the directors then
still in office who either were directors at the beginning of the period or
whose election or nomination for election was previously so approved (the
“Incumbent Directors”), cease for any reason to constitute a majority thereof;


(iii)there occurs a reorganization, merger, consolidation or other corporate
transaction involving the Company (a “Transaction”), in each case with respect
to which the stockholders of the Company immediately prior to such Transaction
do not, immediately after the Transaction, own securities representing more than
50% of the combined voting power of the Company, a parent of the Company or
other corporation resulting from such Transaction (counting, for this purpose,
only those securities held by the Company's stockholders immediately after the
Transaction that were received in exchange for, or represent their continuing
ownership of, securities of the Company held by them immediately prior to the
Transaction);

19

--------------------------------------------------------------------------------





(iv)all or substantially all of the assets of the Company are sold, liquidated
or distributed; or


(v)there is a “Change of Control” or a “change in the effective control” of the
Company within the meaning of Section 280G of the Code and the regulations
promulgated thereunder; provided, that if a Change of Control constitutes a
payment event with respect to any Award which provides for the deferral of
compensation that is subject to Section 409A of the Code, the transaction or
event described in clauses (i) through (v) with respect to such Award must also
constitute a “change in control event,” as defined in Treasury Regulation
§1.409A-3(i)(5) to the extent required by Section 409A of the Code.


(b)    The Committee or the Board may, in its discretion, provide in any Award
Agreement, severance plan or other individual agreement, that, in the event of a
Change of Control of the Company, the Award held by a Participant shall become
vested, exercisable and/or payable to such extent as specified in such document.


(c)    In the event of a Change of Control, the surviving, continuing,
successor, or purchasing entity or parent thereof, as the case may be (the
“Acquiror”), may, without the consent of any Participant, either assume the
Company's rights and obligations under outstanding Awards or substitute for
outstanding Awards substantially equivalent equity awards for the Acquiror's
stock. In the event the Acquiror elects not to assume or substitute for
outstanding Awards in connection with a Change of Control, any unexercised
and/or unvested portions of such outstanding Awards shall become immediately
exercisable and vested in full as of immediately prior to the effective date of
the Change of Control. The exercise and/or vesting of any Award that was
permissible solely by reason of this paragraph 11.2 shall be conditioned upon
the consummation of the Change of Control. Any Awards which are not assumed or
replaced by the Acquiror in connection with the Change of Control nor exercised
as of the time of consummation of the Change of Control shall terminate and
cease to be outstanding effective as of the time of consummation of the Change
of Control.


12.COMPLIANCE WITH SECURITIES LAW.


The grant of Awards and the issuance of shares of Stock pursuant to any Award
shall be subject to compliance with all applicable requirements of federal,
state and foreign law with respect to such securities and the requirements of
any stock exchange or market system upon which the Stock may then be listed. In
addition, no Award may be exercised or shares issued pursuant to an Award unless
(i) a registration statement under the Securities Act shall at the time of such
exercise or issuance be in effect with respect to the shares issuable pursuant
to the Award or (ii) in the opinion of legal counsel to the Company, the shares
issuable pursuant to the Award may be issued in accordance with the terms of an
applicable exemption from the registration requirements of the Securities Act.
The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company's legal counsel to be
necessary to the lawful issuance and sale of any shares hereunder shall relieve
the Company of any liability in respect of the failure to issue or sell such
shares as to which such requisite authority shall not have been obtained. As a
condition to issuance of any Stock, the Company may require the Participant to
satisfy any qualifications that may be necessary or appropriate, to evidence
compliance with any applicable law or regulation and to make any representation
or warranty with respect thereto as may be requested by the Company.

20

--------------------------------------------------------------------------------



13.TAX WITHHOLDING.


13.1    Tax Withholding in General. The Company shall have the right to deduct
from any and all payments made under the Plan, or to require the Participant,
through payroll withholding, cash payment or otherwise, including by means of a
Cashless Exercise of an Option, to make adequate provision for, the federal,
state, local and foreign taxes, if any, required by law to be withheld by the
Participating Company Group with respect to an Award or the shares acquired
pursuant thereto. The Company shall have no obligation to deliver shares of
Stock, to release shares of Stock from an escrow established pursuant to an
Award Agreement, or to make any payment in cash under the Plan until the
Participating Company Group's tax withholding obligations have been satisfied by
the Participant.


13.2    Withholding in Shares. The Company shall have the right, but not the
obligation, to deduct from the shares of Stock issuable to a Participant upon
the exercise or settlement of an Award, or to accept from the Participant the
tender of, a number of whole shares of Stock having a Fair Market Value, as
determined by the Company, equal to all or any part of the tax withholding
obligations of the Participating Company Group. The Fair Market Value of any
shares of Stock withheld or tendered to satisfy any such tax withholding
obligations shall not exceed the amount determined by the applicable minimum
statutory withholding rates.


14.TERMINATION OR AMENDMENT OF PLAN.


The Committee may terminate or amend the Plan at any time. However, without the
approval of the Company's stockholders, there shall be (a) no increase in the
maximum aggregate number of shares of Stock that may be issued under the Plan
(except by operation of the provisions of Section 4), (b) no change in the class
of persons eligible to receive Awards, and (c) no other amendment of the Plan
that would require approval of the Company's stockholders under any applicable
law, regulation or rule; provided, however, that the maximum aggregate number of
shares of Stock that may be issued under the Plan may be increased without
stockholder approval in accordance with Rule 5635(c)(3) of the Nasdaq
Qualitative Listing Requirements (or any other applicable rule of the securities
exchange on which shares of Stock are then trading) in connection with business
acquisitions by the Company following the Effective Date. No termination or
amendment of the Plan shall affect any then outstanding Award unless expressly
provided by the Committee. In any event, no termination or amendment of the Plan
may adversely affect any then outstanding Award without the consent of the
Participant, unless such termination or amendment is necessary to comply with
any applicable law, regulation or rule.
15.MISCELLANEOUS PROVISIONS.
 
15.1    Repurchase Rights. Shares issued under the Plan may be subject to one or
more repurchase options, or other conditions and restrictions as determined by
the Committee in its discretion at the time the Award is granted. The Company
shall have the right to assign at any time any repurchase right it may have,
whether or not such right is then exercisable, to one or more persons as may be
selected by the Company. Upon request by the Company, each Participant shall
execute any agreement evidencing such transfer restrictions prior to the receipt
of shares of Stock hereunder and shall promptly present to the Company any and
all certificates representing shares of Stock acquired hereunder for the
placement on such certificates of appropriate legends evidencing any such
transfer restrictions.



21

--------------------------------------------------------------------------------



15.2    Provision of Information. Each Participant shall be given access to
information concerning the Company equivalent to that information generally made
available to the Company's common stockholders.


15.3    Rights as Employee. No person, even though eligible pursuant to Section
5, shall have a right to be selected as a Participant, or, having been so
selected, to be selected again as a Participant. Nothing in the Plan or any
Award granted under the Plan shall confer on any Participant a right to remain
an Employee, or interfere with or limit in any way any right of a Participating
Company to terminate the Participant's Service at any time. To the extent that
an Employee of a Participating Company other than the Company receives an Award
under the Plan, that Award can in no event be understood or interpreted to mean
that the Company is the Employee's employer or that the Employee has an
employment relationship with the Company.


15.4    Rights as a Stockholder. A Participant shall have no rights as a
stockholder with respect to any shares covered by an Award until the date of the
issuance of such shares (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such shares are issued, except as provided
in Section 4.2 or another provision of the Plan.


15.5    Fractional Shares. The Company shall not be required to issue fractional
shares upon the exercise or settlement of any Award.


15.6    Beneficiary Designation. Subject to local laws and procedures, each
Participant may file with the Company a written designation of a beneficiary who
is to receive any benefit under the Plan to which the Participant is entitled in
the event of such Participant's death before he or she receives any or all of
such benefit. Each designation will revoke all prior designations by the same
Participant, shall be in a form prescribed by the Company, and will be effective
only when filed by the Participant in writing with the Company during the
Participant's lifetime. If a married Participant designates a beneficiary other
than the Participant's spouse, the effectiveness of such designation may be
subject to the consent of the Participant's spouse. If a Participant dies
without an effective designation of a beneficiary who is living at the time of
the Participant's death, the Company will pay any remaining unpaid benefits to
the Participant's legal representative.


15.7    Unfunded Obligation. Participants shall have the status of general
unsecured creditors of the Company. Any amounts payable to Participants pursuant
to the Plan shall be unfunded and unsecured obligations for all purposes,
including, without limitation, Title I of the Employee Retirement Income
Security Act of 1974. No Participating Company shall be required to segregate
any monies from its general funds, or to create any trusts, or establish any
special accounts with respect to such obligations. The Company shall retain at
all times beneficial ownership of any investments, including trust investments,
which the Company may make to fulfill its payment obligations hereunder. Any
investments or the creation or maintenance of any trust or any Participant
account shall not create or constitute a trust or fiduciary relationship between
the Committee, the Officer Committee or any Participating Company and a
Participant, or otherwise create any vested or beneficial interest in any
Participant or the Participant's creditors in any assets of any Participating
Company. The Participants shall have no claim against any Participating Company
for any changes in the value of any assets which may be invested or reinvested
by the Company with respect to the Plan.

22

--------------------------------------------------------------------------------





15.8    Section 409A. To the extent that the Committee determines that any Award
granted under the Plan is, or may reasonably be, subject to Section 409A of the
Code (together, with any state law of similar effect, “Section 409A”), the Award
Agreement evidencing such Award shall incorporate the terms and conditions
necessary to avoid the consequences described in Section 409A(a)(1) of the Code
(or any similar provision). To the extent applicable and permitted by law, the
Plan and Award Agreements shall be interpreted in accordance with Section 409A
and Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued or amended after the date of grant of any Award hereunder.


Notwithstanding any provision of the Plan to the contrary, in the event that the
Committee determines that any Award is, or may reasonably be, subject to Section
409A and related Department of Treasury guidance (including such Department of
Treasury guidance issued from time to time), the Committee may, without the
Participant's consent, adopt such amendments to the Plan and the applicable
Award Agreement or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions,
that the Committee determines are necessary or appropriate to (A) exempt the
Award from Section 409A and/or preserve the intended tax treatment of the
benefits provided with respect to the Award, or (B) comply with the requirements
of Section 409A and related Department of Treasury guidance.
In addition, and except as otherwise set forth in the applicable Award
Agreement, if the Company determines that any Award granted under this Plan
constitutes, or may reasonably constitute, “deferred compensation” under Section
409A and the Participant is a “specified employee” of the Company at the
relevant date, as such term is defined in Section 409A (a)(2)(B)(i), then any
payment or benefit resulting from such Award will be delayed until the earliest
date following the Participant's “separation from service” with the
Participating Company Group within the meaning of Section 409A on which the
Company can provide such payment or benefit to the Participant without the
Participant's incurrence of any additional tax or interest pursuant to Section
409A, with all payments or benefits due thereafter occurring in accordance with
the original schedule. In addition, this Plan and the benefits to be provided
hereunder are intended to comply in all respects with the applicable provisions
of Section 409A.
Notwithstanding anything to the contrary contained herein, neither the Company
nor any of its Affiliates shall be responsible for, or required to reimburse or
otherwise make any Participant whole for, any tax or penalty imposed on, or
losses incurred by, any Participant that arises in connection with the potential
or actual application of Section 409A to any Award granted hereunder.





23